Case 2:19-cv-09569-RSWL-AS Document 10 Filed 01/13/20 Page 1 of 3 Page ID #:26



   1   Leonard Siegel, Esq. (SBN 64603)
       lsiegel@kgswlaw.com
   2
       Mitchell S. Brachman, Esq. (SBN 130023)
   3   mbrachman@kgswlaw.com
       KULIK GOTTESMAN SIEGEL & WARE LLP
   4   15303 Ventura Boulevard, Suite 1400
   5   Sherman Oaks, California 91403
       Telephone: (310) 557-9200/(818) 817-3600
   6   Facsimile: (310) 557-0224
       Attorneys for Defendant
   7
   8   Charles Menzies, Esq. (SBN 198223)
       ctm@menziescompany.com
   9   TRACTION LAW GROUP
  10   414 Bailey Street
       Mars Hill, NC 28754
  11   Tel: (828) 319-0520
       Attorneys for Plaintiffs
  12
  13
                        UNITED STATES DISTRICT COURT FOR THE
  14
                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  15
       NATHAN JOHNSON, an individual;          Case No. 2:19-cv-09569-RSWL-ASx
  16   SHARI EDWARDS, an individual,
  17
                      Plaintiffs,
  18                                           Stipulation to Extend Time to Respond to
                vs.                            Initial Complaint By Not More Than 30
  19
                                               Days (L.R. 8-3)
  20   STONEYHILL SECURITY
  21   ASSOCIATION, a California
       corporation; and DOES 1 through 10,     Complaint served: December 23, 2019
  22   inclusive,                              Current response date: January 13, 2020
  23                                           New response date: January 28, 2020
                      Defendants.
  24
  25
  26
  27
  28
       {00414319}
                                    STIPULATION TO EXTEND TIME
Case 2:19-cv-09569-RSWL-AS Document 10 Filed 01/13/20 Page 2 of 3 Page ID #:27



   1                                     STIPULATION
   2            IT IS HEREBY STIPULATED, pursuant to Local Rule 8-3, by and between
   3   Plaintiffs NATHAN JOHNSON and SHARI EDWARDS, and Defendant
   4   STONEYHILL SECURITY ASSOCIATION, through their undersigned counsel,
   5   that Defendant may have a fifteen (15) day extension of time, up to and including
   6   January 28, 2020, to file an answer or otherwise respond to Plaintiffs’ Complaint in
   7   the above-captioned action. No prior extension has been requested by Defendant.
   8
   9
       Dated: January 13, 2020         TRACTION LAW GROUP
  10
  11                                   By:    /s/ Charles Menzies *
  12                                          Charles Menzies, Esq.
                                              Attorneys for Plaintiffs
  13
  14
       Dated: January 13, 2020         KULIK GOTTESMAN SIEGEL & WARE LLP
  15
  16                                   By:    /s/ Leonard Siegel
                                              Leonard Siegel, Esq.
  17                                          Mitchell S. Brachman, Esq.
  18                                          Attorneys for Defendant

  19
  20
       *     Pursuant to Local Rule 5-4.3.4(2), the filer attests that all signatories listed,
  21   and on whose behalf the filing is submitted, concurs in the filing’s content and have
  22   authorized the filing.

  23
  24
  25
  26
  27
  28

       {00414319}                               1
                                 STIPULATION TO EXTEND TIME
Case 2:19-cv-09569-RSWL-AS Document 10 Filed 01/13/20 Page 3 of 3 Page ID #:28



   1                                    PROOF OF SERVICE

   2
                I, Camila Bersani, declare:
   3
   4         I am employed in the County of Los Angeles, State of California. I am over
   5   the age of 18, and am not a party to the within action. My business address is 15303
       Ventura Boulevard, Suite 1400, Sherman Oaks, California 91403.
   6
   7            On January 13, 2020, I served the foregoing document described as
   8   Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30
       Days on all interested parties by enclosing a true and correct copy thereof in an
   9   envelope which was then sealed and addressed as follows:
  10
       Charles Menzies, Esq.
  11   TRACTION LAW GROUP
  12   414 Bailey Street
       Mars Hill, NC 28754
  13   ctm@menziescompany.com
  14   Tel: (828) 319-0520
       Attorney for Plaintiff, Nathan Johnson and Shari Edwards
  15
  16
  17          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
  18   the document(s) with the Clerk of the Court by using the CM/ECF system.
       Participants in the case who are registered CM/ECF users will be served by the
  19   CM/ECF system. Participants in the case who are not registered CM/ECF users will
  20   be served by mail or by other means permitted by the court rules.

  21            Executed on January 13, 2020, at Sherman Oaks, California.
  22
  23            I declare under penalty of perjury under the laws of the United States of
                America that the foregoing is true and correct and that I am employed in the
  24            office of a member of the bar of this Court at whose direction the service was
  25            made.

  26
        Camila Bersani                                       /s/ Camila Bersani
  27
  28   Type or print name                             Signature

       {00414319}                                 2
                                   STIPULATION TO EXTEND TIME
